      Case 2:19-cr-00898-DLR Document 212 Filed 02/17/21 Page 1 of 6



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
 3   KEVIN M. RAPP (Arizona Bar No. 014249)
     Email: Kevin.Rapp@usdoj.gov
 4   COLEEN P. SCHOCH (Georgia Bar No. 366545)
     Email: Coleen.Schoch@usdoj.gov
 5   Assistant U.S. Attorneys
     Two Renaissance Square
 6   40 N. Central Ave., Suite 1800
     Phoenix, Arizona 85004
 7   Telephone: 602-514-7500
     Attorneys for Plaintiff
 8
                         IN THE UNITED STATES DISTRICT COURT
 9
                               FOR THE DISTRICT OF ARIZONA
10
11   United States of America,                        No. CR-19-00898-PHX-DLR(DMF)
12                        Plaintiff,
                                                       RESPONSE IN OPPOSITION TO
13            v.                                   DEFENDANT’S MOTION TO DISMISS
14   David Allen Harbour,                               FORFEITURE COUNT AS IT
                                                          RELATES TO ALLEGED
15                        Defendant.                INVESTOR-VICTIMS “R.G.,” “A.W.,”
16                                                   “D.W.,” “C.H.,” AND “P.H.” AND TO
                                                   DISMISS COUNTS 11 AND 12 [Doc. 199]
17
18                               SUMMARY OF ARGUMENT
19         Defendant David Allen Harbour’s (“Defendant”) sequel motion seeking a
20   dismissal of the forfeiture allegation fares no better than the original. R.G. and victims
21   included in the Superseding Indictment (“SSI”) (A.W., D.W., P.H., and C.H.) were
22   among the investors defrauded by Defendant based on a series of misrepresentations
23   and omissions of material facts.      Second, the money judgment in the forfeiture
24   allegation can include funds that were traceable to Defendant’s fraud that are outside
25   the five-year statute of limitations applicable to substantive counts.         Lastly, in
26   furtherance of the fraudulent scheme, Defendant committed both wire and mail fraud
27   involving some of the investors. Therefore, the SSI properly alleges the mail fraud
28   counts that furthered the scheme. This motion should be denied.
      Case 2:19-cr-00898-DLR Document 212 Filed 02/17/21 Page 2 of 6




 1    I.      Legal Standard
 2          The Court is well-versed in the legal standard governing Defendant’s request to
 3   dismiss the SSI’s forfeiture allegation. As noted by the Court in its most recent Order, a
 4   defendant may move to dismiss an indictment for failure to state an offense. (Doc. 137);
 5   Fed.R. Crim P. 12(b)(3)(B)(v).     In determining, however, whether to grant a motion to
 6   dismiss, the Court is required to “accept the truth of the allegations in the indictment in
 7   analyzing whether a cognizable offense has been charged.” United States v. Boren, 278
 8   F.3d 911, 914 (9th Cir. 2002) (citation omitted). When addressing “a pre-trial motion to
 9   dismiss an indictment for failure to state an offense, the district court is bound by the four
10   corners of the indictment.” Id. “A motion to dismiss the indictment cannot be used as a
11   device for a summary trial of the evidence.” United States v. Jensen, 93 F.3d 667, 669 (9th
12   Cir. 1995) (quoting United States v. Marra, 481 F.2d 1196, 1199 (6th Cir. 1973)). And,
13   the Court can consider a motion to dismiss only where it involves questions of law rather
14   than fact. United States v. Shortt Accountancy Corp., 785 F.2d 1448, 1452 (9th Cir. 1986).
15    II.     Argument
16          Defendant engaged in an investment fraud scheme that had similar hallmarks:
17   (1) he would invest the victims’ money in an unspecified and vague investment; (2)
18   he promised high rate of returns and/or efforts to prevent creditors or the government
19   from attaching their funds; (3) he provided victims with modest interest payments
20   (sometimes in the form of Ponzi payments) or none at all; and (4) their principal
21   investment was never returned. For example, the government detailed how Defendant
22   separated R.G. from her husband’s life insurance proceeds in 2010. (See Doc. 154)
23   In addition to the victims in the July 2019 Indictment, additional victims have been
24   added to the SSI that include C.H., P.H., A.W., and D.W. Defendant argues that none of
25   these new victims have substantive counts connected to the scheme, and therefore, any
26   forfeiture allegations based on money they lost due to Defendant’s fraud should be time
27   barred because they are outside the five-year statute of limitations. (Mot. at 6)
28


                                                 -2-
      Case 2:19-cr-00898-DLR Document 212 Filed 02/17/21 Page 3 of 6




 1          First, it is unclear how this motion differs from the previous motion to dismiss.
 2   The court found there, that, based on applicable law, a motion to dismiss based on
 3   this theory is inappropriate. (Doc. 132 ) The court found it is well-established that an
 4   indictment “need not identify the property subject to forfeiture or specify the amount of
 5   any forfeiture money judgment that the government seeks.” Fed. R. Crim. P. 32.2(a).
 6   Rather, the Indictment is a mere notice document. See Fed. R. Crim. P. 32.2 advisory
 7   committee’s note (“As courts have held, subdivision (a) is not intended to require that an
 8   itemized list of the property to be forfeited appear in the indictment.”). “If an indictment
 9   is not required to name specific property for later forfeiture, it would be manifestly
10   illogical to require its allegations to specify the factual nexus between the unlawful
11   conduct and the as-yet-unspecified property.” U.S. v. Palfrey, 499 F.Supp.2d 34, 48-49
12   (D.D.C. 2007). Indeed, the Court found that the government need not establish a factual
13   nexus between R.G.’s transaction and the charged conduct in the indictment at this
14   juncture. Similarly, the government, pretrial, need not establish a nexus between the
15   transactions involving D.W., A.W., C.H., and P.H. and the forfeiture allegation. Rather,
16   at trial, the government must establish a factual nexus between the forfeiture money
17   judgment and the charged illegal activity. Id. at 48; United States v. DeFries, 129 F.3d
18   1293 (D.C. Cir. 1997) (at trial, to prevail in securing a forfeiture order, the government
19   must establish a causal link between the violation and the property); United States v.
20   Dote, 150 F.Supp.2d 935, 943 (N.D. Ill. 2001) (the amount of money subject to forfeiture
21   is a matter for the government to prove at trial and a question of fact, not a matter the
22   Court can resolve on a motion to dismiss); U.S. v. Chan, No. CR. 96-350 WBS, 2006 WL
23   224389, at *2 (E.D. Cal. Jan. 27, 2006) (a defendant may not use Fed. R. Crim. P. 12(b)
24   to challenge a forfeiture allegation based on evidence not appearing on the face of the
25   indictment).
26          In addition, Defendant's argument that the money judgment is defective because
27   some of the funds were acquired outside the five-year statute of limitations is unavailing.
28   It is a well-settled point of law that the government may seek the forfeiture of all proceeds


                                                 -3-
      Case 2:19-cr-00898-DLR Document 212 Filed 02/17/21 Page 4 of 6




 1   involved in a scheme or conspiracy. See 18 U.S.C. § 981(a)(1)(C) (providing that “[a]ny
 2   property, real or personal, which constitutes or is derived from proceeds traceable” to mail
 3   fraud, wire fraud or a conspiracy to commit mail and wire fraud is subject to forfeiture);
 4   United States v. Venturella, 585 F.3d 1013, 1015, 1016–17 (7th Cir.2009) (holding that
 5   the defendants must forfeit the total proceeds of the scheme to defraud); Unitd States v.
 6   Capoccia, 503 F.3d 103, 117–18 (2d Cir.2007) (“Where the conviction itself is for
 7   executing a scheme, engaging in a conspiracy, or conducting a racketeering enterprise,
 8   the government need only establish that the forfeited assets have the ‘requisite nexus,’
 9   Fed.R.Crim.P. 32.2(b)(1), to that scheme, conspiracy, or enterprise.”); see also United
10   States v. Emor, 850 F.Supp.2d 176, 217 (D.D.C.2012) (“When a defendant has engaged
11   in a mail or wire fraud scheme, forfeiture is not limited to the proceeds gained through the
12   particular mailing or wire transaction on which the conviction was based; rather, it
13   ‘extends to the entire scheme’ of which the mailing or wire transaction was a part.”
14   (quoting Venturella, 585 F.3d at 1015)). Defendant has cited no authority, binding or
15   persuasive, which leads to a different conclusion. Thus, the Court should also reject
16   Defendant's motion to dismiss based on being barred by the statute of limitations.
17    III.    Mail Fraud Counts are Properly Alleged
18           Defendant’s motion to dismiss the mail fraud counts is also unavailing and should
19   be denied. Defendant argues that “the government does not allege, nor can it, that the
20   payments were in furtherance of an alleged mail fraud scheme that concluded almost two
21   years prior, or how these payments comprised part of any scheme.” (Mot. at 7) Defendant
22   misstates and/or misunderstands the fraudulent scheme alleged in the SSI.
23           In determining whether either a mail or wire scheme exists, a defendant’s words
24   and statements as well as the circumstances in which they are used as a whole may be
25   considered. See United States v. Woods, 335 F.3d at 997-1000 (9th Cir. 2003). The overall
26   success of a mail or wire fraud scheme is immaterial. United States v. Rude, 88 F.3d 1538,
27   1547 (9th Cir. 1996); United States v. Utz, 886 F.2d 1148, 1150-51 (9th Cir. 1989). It also
28   does not matter whether the material mailed or transmitted electronically was itself false


                                                 -4-
      Case 2:19-cr-00898-DLR Document 212 Filed 02/17/21 Page 5 of 6




 1   or deceptive so long as the mails or wires were used as a part of the scheme, and a mailing
 2   or wire transmission is caused when one knows that the wires will be used in the ordinary
 3   course of business or when one can reasonably foresee such use. See United States v.
 4   Serang, 156 F.3d 910, 914-15 (9th Cir. 1998); U.S. v. Hubbard, 96 F.3d 1223, 1231-32
 5   (9th Cir. 1996). Each individual mailing in furtherance of a prohibited scheme to defraud
 6   constitutes a separate mail-fraud violation. United States v. Poliak, 823 F.2d 371, 372 (9th
 7   Cir. 1987).
 8          Defendant promised high rates of return on A.W. and C.H.’s investment.
 9   Defendant, however, misrepresented material information to both A.W. (Count 11) and
10   C.H. (Count 12) to convince them to invest $100,000 and $87,000, respectively. 1 A.W.
11   received a couple interest payments, by mail, from Defendant to her account at Liberty
12   Trust located in Dallas, TX. Likewise, C.H. received a paltry $255 payment from
13   Defendant (by mail) to her account at Liberty Trust for the purpose of keeping the account
14   open with the promise that additional payments would be forthcoming. Again, neither
15   A.W. nor C.H were informed of the exorbitant 25% finder’s fee that was paid to Defendant
16   upon receipt of their funds, they received only minimal interest payments or none at all,
17   and no return on their principal. When C.H. demanded the return of funds, Defendant
18   blamed J.T./KSQ. Similarly, when A.W. asked for her funds to be returned, Defendant
19   initially told her that the funds were pooled and then later claimed they had been transferred
20   to another venture. A.W. incorrectly believed her funds were protected by the promissory
21   notes Defendant executed along with promises by Defendant that she would be paid. None
22   of this was true.
23          Therefore, the mailings detailed in Counts 11 and 12 are within the five-year statute
24   of limitations and in furtherance of Defendant’s scheme to defraud. This motion should
25   be denied.
26
27          1
             C.H.’s husband, P.H., also invested $500,000 with defendant and neither received
     an interest payment nor a return of principle.
28


                                                 -5-
      Case 2:19-cr-00898-DLR Document 212 Filed 02/17/21 Page 6 of 6




 1         Respectfully submitted this 17th day of February, 2021.
 2                                            MICHAEL BAILEY
                                              United States Attorney
 3                                            District of Arizona
 4                                            s/ Kevin Rapp
                                              KEVIN M. RAPP
 5                                            Assistant U.S. Attorney
 6
 7
 8                               CERTIFICATE OF SERVICE
 9         I hereby certify that on this 17th day of February, 2021, I electronically transmitted
10   the attached document to the Clerk's Office using the CM/ECF System for filing and a copy
11   transmitted to the following CM/ECF registrant:
12
13   Alan Baskin, Esq.
     Attorney for Defendant
14
15
     s/ Joy Faraj
16   U.S. Attorney’s Office
17
18
19
20
21
22
23
24
25
26
27
28


                                                -6-
